Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-17, 19, 21-23, 25-28 and 30-31 are allowed.

The following is an examiner’s statement of reasons for allowance:
Joseph et al. (United States Patent Application Publication US 2009/0267238) teaches a semiconductor structure comprising a substrate, interposers, semiconductor chips and a bridge. Furthermore, Joseph teaches that an interposer is a voltage regulation chip. However, Joseph does not teach an AI architecture circuitry to manage power consumption of the first die, the second die or the third die based on a machine learning model developed through training.
LEE et al. (United States Patent Application Publication US 2016/0239065) teaches the AI architecture circuitry to detect a change in workload for at least one of the first die, the second die, or the third die. However, LEE does not teach another machine learning model to adjust an operational parameter for the first die, the second die, or the third die and an output of the first machine learning model to be an input to the second machine learning model.
Pineda de Gyvez et al. (United States Patent Application Publication US 2019/0146566) teaches a technique for managing power based on the generated workload model to provide the power configuration information corresponding to an operating point to the processor. However, Pineda does not teach an output of the first machine learning model to be an input to the second machine learning model.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/20/2021, with respect to “Rejections under 35 U.S.C. 103” have been fully considered and are persuasive.  The rejection of claims 1, 2, 4, 6-9, 14, 16, 17, 19, 21 and 25-30 under 35 U.S.C. 103 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.K./Examiner, Art Unit 2187                      

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187